Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of claims 1, 5, 9-13 in the reply filed on 12/09/2021 is acknowledged.

Specification
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
The abstracts filed 09/13/2019 are the WO 2018/170392 publication sheet.  Only the Abstract from the publication is considered the filed Abstract.  No other content from the publication is included in the Abstract.  A clean copy would be preferred to conform to best USPTO practice.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 12/16/2021, 11/09/2021, 06/01/2019, 11/25/2019.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered to the best of the Examiner’s ability within the time limit provided.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


The term “single bubble deep” in claim 16 is a relative term which renders the claim indefinite. The term “single bubble deep” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. There is no clear definition of the term “single bubble deep” for a bubble layer on the surface in the specification.  This is not a term generally used in the art and bubbles are not completely predictable in size or depth and there is no clear calculation method in the specification as originally filed for this term.  Furthermore it is unclear if the bubbles are “on the free surface” as indicated by claim 13 or if the claim intends a portion of the bubble membrane to be submerged in the molten glass.
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 13 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or “A bubble layer no greater than a single bubble deep on the free surface”.  There is no clear definition of the term “single bubble deep” for a bubble layer on the surface in the specification.  This is not a term generally used in the art and bubbles are not completely predictable in size or depth and there is no clear calculation method in the specification as originally filed for this term.  Furthermore it is unclear if the bubbles are “on the free surface” as indicated by claim 13 or if the claim intends a portion of the bubble membrane to be submerged in the molten glass.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 and 9-13, is/are rejected under 35 U.S.C. 103 as being unpatentable over Murakami (US 20120125050 A1) referred to as Murakami herein after and Shock et al. (US 20150197440 A1) referred to as shock herein after.

Flowing the molten glass through a vessel downstream of the melting vessel, such as the fining, stirring (102/103 respectively) vessel with bubbles.
Murakami discloses the concept of bubble formation due to hydrogen ions or hydrogen migrating through the platinum or platinum alloy is lower than a partial pressure forms gas bubbles [0004]
Controlling the partial pressure of water vapor, humidity so gas bubbles can be suppressed (at least [0011]-[0012], [0016] “accommodating part” being both pipes and vessels”) all of these features are known in the art as evidenced by Murakami.
Murakami fails to disclose flowing “humidified gas” into the free volume between the molten glass in the downstream melting vessel.
In an analogous art of glass manufacturing Shock discloses a method of manufacturing glass wherein bubble size and decay rate, or lifetime, is controlled [0016].  Shock discloses an embodiment wherein water or steam sprayers may directly apply moisture/ humidity to the atmosphere above molten glass within a vessel to destabilize bubbles and producing a higher decay rate [0060].
It would be obvious to one of ordinary skill in the art to apply the methods of increasing the humidity within the vessel to the method of Murakami concerned with reducing bubble content in molten glass with the motivation to destabilize bubbles and increase their decay rate as taught by Shock.
Regarding claims 12-13, Shock teaches the use of steam as discussed above, which necessarily includes heating.
2 and OH ions which may generate bubbles [0004]-[0005].  It would be obvious to one of ordinary skill in the art to control the H2O amount as well as any additional O2 added to the vessel in response to the amount of OH ions and Hydrogen permeation.
In re Williams, 36 F.2d 436, 438 (CCPA 1929) ("It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions."). See also KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007) (identifying "the need for caution in granting a patent based on the combination of elements found in the prior art.

USE OF A KNOWN TECHNIQUE TO IMPROVE SIMILAR METHOD OR PRODUCT IN THE SAME WAY
(1) a finding that the prior art contained a "base" device (method of manufacturing glass comprising a melting vessel that is electrically boosted and suppressing bubbles by preventing hydrogen permeation by increasing water vapor and thus hydrogen amount increased) upon which the claimed invention can be seen as an "improvement;"
(2) a finding that the prior art contained a "comparable" device (method of manufacturing glass suppressing bubbles and increasing decay rate thus reducing bubble lifetime with the use of water or steam applied) that has been improved in the same way as the claimed invention;
(3) a finding that one of ordinary skill in the art could have applied the known "improvement" technique in the same way to the "base" device (increasing water vapor and thus hydrogen and oxygen) and the results would have been predictable to one of ordinary skill in the art; and
(4) whatever additional findings based on the Graham factual inquiries may be necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness. 
The rationale to support a conclusion that the claim would have been obvious is that a method of enhancing a particular class of devices (methods, or products) has been made part of the ordinary capabilities of one skilled in the art based upon the teaching of such improvement in other situations. One of ordinary skill in the art would have been capable of applying this known method of enhancement to a "base" device (method, or product) in the prior art and the results would have been predictable to one of ordinary skill in the art. The Supreme Court in KSR noted that if the actual application of the technique would have been beyond the skill of one of ordinary skill in the art, then using the technique would not have been obvious. KSR, 550 U.S. at 417, 82 USPQ2d at 1396. If any of these findings cannot be made, then this rationale cannot be used to support a conclusion that the claim would have been obvious to one of ordinary skill in the art.

KSR
KSR int'l Co. v. Teleflex Inc., 127 S.Ct. 1727,82 USPQ2d 1385 (2007). 
"The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results." KSR Int'l Co. v. Teleflex Inc., 127 S.Ct. 1727, 82 USPQ2d 1385 (2007).

Based on the above breakdown it would have been obvious for one of ordinary skill in the art to optimize the amount of hydrogen and oxygen applied within the vessel to control the suppression of bubble formation and increase the bubble decay rate with an obvious expectation of success, or obvious to try with reasonable expectation of success where both Murakami and Shock discuss hydrogen permeation and free OH ions or O2 formation increasing bubbles.
Regarding claims 11, Murakami discloses fining and homogenizing at a temperature equal to or greater than 1300 degrees Celsius, see at least Fig 3 Murakami

Claims 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Murakami and Shock as applied above and further in view of Biswas et al. (US 20140356628 A1) referred to as Biswas herein after.
Regarding claim 5, The combined teachings of Murakami and Shock disclose a method of providing a humidity level within vessels of a molten glass manufacturing system, particularly the fining and homogenizing and stirring vessels as discussed by Murakami to destabilize bubbles and increase their decay rate of bubbles. Murakami and Shock fail to disclose the dew point.
  In an analogous art Biswas discloses manufacturing glass by melting batch material in a melter 100 wherein the partial pressure of water or humidity above the glass is controlled by controlling the humidity exterior to the vessel [0026]-[0027].  Biswas discusses the hydrogen diffusion from a Rhodium vessel causes free oxygen in the glass as discussed by Murakami and Shock.  Biswas discloses the 
MPEP 2144.05 states
Titanium Metals Corp. of America v. Banner, 778 F.2d 775,227 USPQ 773 (Fed. Cir. 1985) 
A prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. 
In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 ("The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages."); 
In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969) (Claimed elastomeric polyurethanes which fell within the broad scope of the references were held to be unpatentable thereover because, among other reasons, there was no evidence of the criticality of the claimed ranges of molecular weight or molar proportions.). For more recent cases applying this principle, see Merck & Co. Inc. v. Biocraft Lab. Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989); In re Kulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997); Smith v. Nichols, 88 U.S. 112, 118-19 (1874) (a change in form, proportions, or degree "will not sustain a patent");
In re Williams, 36 F.2d 436, 438 (CCPA 1929) ("It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions."). See also KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007) (identifying "the need for caution in granting a patent based on the combination of elements found in the prior art.



The combined teachings of Murakami and Biswas disclose it is obvious to one of ordinary skill in the art controlling the humidity within the enclosure around a glass manufacturing device causes flowing humidified gas into the free volume of the accommodating part/ fining/ stirring vessels of Murakami.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20110203321 A1 hydrogen permeation through platinum, controlling partial pressure and dew point  to avoid blisters or bubbles caused by oxygen
US 20070149380 A1 further chemical analysis of glass and hydrogen permeation along with oxygen produced by fining agents, beta-OH dissolved in glass [0026]
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JODI COHEN FRANKLIN whose telephone number is (571)270-3966. The examiner can normally be reached Monday-Friday 8 am-4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JODI COHEN FRANKLIN
Primary Examiner
Art Unit 1741



/JODI C FRANKLIN/Primary Examiner, Art Unit 1741